DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al (US 4,862,806) in view of Mustard (US 2015/0375765)
Theurer et al discloses a multi-function rail maintenance system for performing a sequence of rail maintenance operations on a targeted portion of a railroad track, as shown in figures 1-4. The maintenance system is comprised of at least two function specific modules, shown in figures 1-4 and coupled together to form a maintenance consist. The system is movable along the track 14 and having a designated number of function-specific work heads. The work heads include systems to remove the spikes fastening the rails, clear the ballast adjacent to selected old ties, withdraw detached old ties from the track bed, clear and plane the ballast area, insert new ties and tamp ballast under the new ties. These steps and systems are described in column 5; line 32 to column 6; line 5. Each module is further comprised of a plurality of couplers for connecting the modules together and for maintaining a specific separation distance. The couplers are depicted best in the center of figure 1 between the trucks supporting the maintenance modules. The operator’s cabin is utilized to house a control system to operate and propel the maintenance system along the tracks. The various tool assemblies of the system may also be remote controlled from the cabin of from the trackside. 
Theurer et al discloses the railway maintenance system as described above. However, Theurer et al does not specifically show the various maintenance components to be controlled by a single system from a single operator’s cabin. Mustard discloses a railway maintenance system comprised of a lead vehicle 12 with an operator’s cabin and a plurality of drone vehicles 14 used to execute the work instructions as assigned from the operator’s cabin. It would have been obvious to one of ordinary skill in the art, at the time of filing, to have applied a single operator system, like that of Mustard, to a maintenance system, like that of Theurer et al, with the expected result of providing a single instruction system to more efficiently relay instructions to the plurality of work machines so as to insure all of the maintenance steps are being completed. 
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al (US 4,862,806) in view of Mustard (US 2015/0375765) and further in view of Theurer (US 4,881,467). 
The combination of Theurer et al (806)  and Mustard discloses the maintenance assembly as described above. However, Theurer et al (806) does not specifically show the use of a ballast broom as part of the maintenance assembly. Theurer (467) discloses a maintenance assembly comprised of a series of maintenance tools including a ballast broom 43. It would have been obvious to one of ordinary skill in the art to have applied a ballast broom, like that of Theurer (467) to a maintenance assembly, like that of Theurer et al (806), with the expected result of providing a broom in order to enable the track to be swept clean at the completion of the work and to remove ballast deposited on the ties. 
Response to Arguments
Applicant’s arguments have been considered but are moot based on the new grounds of rejection as presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 19, 2022